DETAILED ACTION
Claims 1-10 are pending for consideration following applicant’s preliminary amendment filed 10/26/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Applicant is advised that should claim 4 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 9 and 10
Claims 4, 6, 9 and 10 each recite “the guiding part and the valve seat surface are configured to act a force on the valve body”.  The phrase “act a force” is unclear as to what is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soeda (US Patent Application 2011/0142703).
Regarding Claim 1, Soeda discloses a valve 48 (Figure 11 especially) comprising: a valve seat 49 formed with a valve hole 44; a valve body 35; and a pressing member 51 that presses the valve body 35 toward the valve hole (via spring 37), the valve hole 44 being closed by the valve body 35 pressed by the pressing member (as shown in Figure 11); wherein when a force opposing a pressing force of the pressing member acts on the valve body by greater than or equal to a prescribed value (i.e. a force derived from fluid pressure at inlet 44), the pressing member includes a 53 as shown in Figure 12) that separates the valve body away from the valve seat while relatively moving the valve body in a predetermined one direction (para. 0150; movement of the ball is achieved in the same manner as in the first embodiment as shown between Figures 5 and 6; movement of the ball is in a predetermined direction defined by the asymmetrical guiding part in the same manner as achieved by applicant).
Regarding Claim 2, Soeda further discloses the guiding part (the surface defining recess 53 as shown in Figure 12) includes a guiding surface configured to abut with the valve body 35 at at least two points (as shown in Figure 11; the surface abuts the body 35 at points on opposite sides of the bottom 55 of the recess), and so that a locus of the valve body relating to the relative movement passes through the central axis of the valve hole (the movement of the valve body and therefore the “locus of the valve body” passes through central axis A1; the valve body 35 intersects this axis in the position shown in Figure 11).
Regarding Claim 3, Soeda further discloses two abutting points included in the at least two points (i.e. the two abutting points shown in Figure 11 where the ball 35 abuts the surface defining the recess 53) that abut with the valve body on the guiding surface are located in plane symmetry (there is inherently a plane halfway between these points extending into and out of the page of Figure 11, thereby defining “plane symmetry” as claimed) with respect to a plane including the locus (this plane also extends through at least a portion of the ball 35, and therefore includes the locus as claimed).
Regarding Claims 4, 6, 9 and 10, Soeda further discloses the valve seat 49 has a valve seat surface 50 with which the valve body 35 abuts (Figure 11 especially; the 35 as shown in Figure 11 and Figure 3) to move the valve body in a direction of closing the valve hole along the valve seat surface (as shown in Figure 11 and Figure 3).
Regarding Claims 5, 7 and 8, Soeda further discloses the valve seat has a tapered valve seat surface (as best shown in Figure 4 at surface 45; this embodiment also reads on all of the limitations of this claim and the base claim including the predetermined direction of movement of the valve body 35 as shown between Figures 5 and 6) that is linearly inclined with respect to an axial direction (as shown in Figure 4 along axis A1) that is a direction in which the valve hole 44 extends, and the guiding part is provided with a guiding surface (recess 41 defines a concave conical surface; para. 0126) that abuts with the valve body 35 and is linearly inclined with respect to the axial direction (i.e. a conical surface as described above is linearly inclined and may be oriented along the axial direction).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Masui et al. (US Patent Application 2014/0076429) also teaches a guiding part 612 having a conical surface 612a.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243.  The examiner can normally be reached on Monday - Friday 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN F MURPHY/           Primary Examiner, Art Unit 3753